1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter B. DA SILVA, Plaintiff-Appellant,v.Virginia Beach Correctional Center;  FRANK DREW, Sheriff;MAJOR SMITH, Defendants-Appellees.
No. 93-6595.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Walter B. Da Silva, Appellant Pro Se.
Conrad Moss Shumadine, Gary Alvin Bryant, WILLCOX & SAVAGE, for Appellees.
E.D.Va.
AFFIRMED
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Walter B. Da Silva appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Da Silva v. Virginia Beach Correctional Ctr., No. CA-92-291-2 (E.D. Va.  July 16, 1992;  May 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED